DETAILED ACTION
This Office Action is in response to the Application filed on May 5, 2020, which is a Continuation of Application 15/793407, filed on October 25, 2020. An action on the merits follows. Claims 1-20 are pending on the application. 

AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-8 and 15-20 held to claim a signal per se, and is therefore rejected 
The broadest reasonable interpretation of the claim covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (CRM), including volatile memory that stores executable instructions. The specification is either silent or open-ended thus not limiting CRM to just non-transitory media. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. See guidelines for Subject Matter Eligibility of Computer readable Media, 1351 OG 212, Feb. 23, 2010. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (US PG Pub. 2017/0293788 A1), hereafter referred to as Taira, in view of over Krtolica et al. (US Pat. No. 5539840 A), hereafter referred to as .

Regarding claim 1, Taira discloses a system (Figs. 1-2), comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, cause the processor (Par. [0030]: program recorded on the ROM 5 includes a barcode recognition program that reads barcode information from an image photographed by the barcode reading unit 2. The CPU 6 executes the barcode recognition program to realize a region detection function of detecting a barcode region and a letter region included in a barcode from an image photographed by the barcode reading unit 2, a first extraction function of extracting barcode information from the barcode region, and a second extraction function of extracting barcode information from the letter region) to: 
apply a bounding box to a character contained in a barcode label; 
designate a location of the bounding box as an identification area in the bounding box (Par. [0035-46]: CPU 6 performs scanning in accordance with a search region 24 to extract a barcode region 22 equivalent to a 1-dimensional barcode (barcode pattern) included in the barcode image 12a and a letter region 23 equivalent to a number string, as illustrated in FIG. 5B. A detection function (detector) of detecting candidates for the barcode region 22 and the letter region 23 is configured to include an identifier and a dictionary… In the scanning in accordance with the search region 24, regions extracted as candidates for the barcode region 22 or candidates for the letter region 23… are extracted as the candidates for the barcode region 22 and the candidates for the letter region 23 along with position information (coordinate position) in the photographed image 21… the CPU 6 searches for nearby letter region candidates near the vicinity of the barcode region 22… and cuts out the nearby letter region candidates as candidates (letter candidate regions) for the letter region 23… when candidates for the barcode region 22 (barcode candidate regions) are cut out… nearby letter regions present near the vicinity of the barcode region 22 are searched for… the CPU 6 temporarily records information regarding a position (coordinates) and a size indicating the detected letter candidate region in the RAM 7 (memory buffer)… The CPU 6 cuts out the barcode region 22 using the information regarding the position and the size of the barcode candidate region recorded on the RAM 7 when the barcode region 22 is cut out… The CPU 6 cuts out the letter region 23 using the information regarding the position and the size of the letter candidate region recorded on the RAM 7 when the letter region 23 is cut out; apply a bounding box to a character contained in a barcode label (e.g. CPU 6 searches for nearby letter (i.e. character, digit, text, word, alphanumerical) region candidates near the vicinity of the barcode region 22 and cuts out (i.e. crops, bounds, separates, boxes, etc.) the nearby letter region candidates as candidates (letter candidate regions), including letter region 23 (i.e. apply a bounding box to a character contained in a barcode label), as shown below;

    PNG
    media_image1.png
    365
    480
    media_image1.png
    Greyscale
, for example); 
designate a location of the bounding box as an identification area in the bounding box (e.g. CPU 6 records information regarding a position (coordinates) and a size indicating the detected letter candidate region in the RAM 7 (memory buffer), including the information regarding the position and the size of the letter candidate region recorded on the RAM 7 when the letter region 23 is cut out, and the letter region 23 includes an identifier and a dictionary (i.e. a location of the bounding box as an identification area in the bounding box), as indicated above), for example); and 
perform optical character recognition with respect to the identification area to identify characters (Par. [0035-41]: CPU 6 performs scanning in accordance with a search region 24 to extract a barcode region 22 equivalent to a 1-dimensional barcode (barcode pattern) included in the barcode image 12a and a letter region 23 equivalent to a number string, as illustrated in FIG. 5B. A detection function (detector) of detecting candidates for the barcode region 22 and the letter region 23 is configured to include an identifier and a dictionary… CPU 6 performs a process of removing the barcode pattern from the letter region candidate and then performs an OCR process to recognize a letter string in the letter region candidate; perform optical character recognition with respect to the identification area to identify characters (e.g. CPU 6 performs an OCR process to recognize a letter string 
However, teaches wherein, in response to the character being present in the bounding box, the identification area is configured to contain a portion of the character and exclude all portions of all other characters in a set of characters associated with the bounding box (Krtolica, Col. 4: separate a scanned image into its constituent discrete patterns, e.g., the patterns corresponding to the letters… determines a minimum bounding rectangle 301 that contains each such discrete image. Minimum bounding rectangle 301 is defined as the smallest rectangle that completely contains a discrete pattern, e.g., the pattern corresponding to the letter… Once a minimal bounding rectangle 301 is defined around a bitmap 300, the bitmap 300 is partitioned into a grid of boxes; Col. 5: optical character recognition in accordance with the present invention. Processing begins 501 by creating and storing referent matrices for each template character in a template set. A template set may include printable characters for one or more sizes, styles, and fonts of type… Each such printable character is represented as a bit map of a size defined by a minimal bounding rectangle, such as the bitmaps 300 and 400 of FIGS. 3 and 4, respectively. Each such bitmap is partitioned into a grid of boxes as described in connection with FIGS. 3 and 4… matrices are created from the bitmap of each template character; Col. 9: A set of height tables provides an indication of the relative vertical size of characters… Similarly, a set of vertical position tables indicates where, relative to other characters on the current line, a minimal bounding frame is vertically located for each of a set of candidate characters; Col. 10: A set of height tables provides an indication of the relative vertical size of characters… Similarly, a set of vertical position tables indicates where, relative to other characters on the current line, a minimal bounding frame is vertically located for each of a set of candidate characters… pattern recognition is achieved by defining a minimal bounding rectangle around a pattern, dividing the pattern into a grid of boxes, comparing a vector derived from this partitioned pattern to vectors similarly derived from known patterns, choosing a set of Pareto non-inferior candidate patterns, and selecting a recognized pattern from the set of candidates; wherein, in response to the character being present in the bounding box, the identification area is configured to contain a portion of the character and exclude all portions of all other characters in a set of characters associated with the bounding box (e.g. optical character recognition process includes a minimal bounding frame (i.e. the bounding box), which is located for each character of a set of candidate characters (i.e. a set of characters associated with the bounding box), including a minimum bounding rectangle 301 (i.e. bounding box, window, etc.), which is defined as the smallest rectangle that completely contains a discrete (i.e. single, only, each, individual, etc.) pattern, such as the pattern corresponding to the letter (i.e. a character, digit, text, word, alphanumerical), for each set of candidate characters, by determining each minimal bounding rectangle for each character of a set of candidate characters (i.e. the identification area is configured to contain a portion of the character and exclude all portions of all other characters in a set of characters associated with the bounding box), respectively, as indicated above), for example); and 

Taira and Krtolica are considered to be analogous art because they pertain to image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, which includes barcode recognition program to realize a region detection function of detecting a barcode region and a letter region (as disclosed by Taira) with in response to the character being present in the bounding box, the identification area is configured to contain a portion of the character and exclude all portions of all other characters in a set of characters associated with the bounding box (as taught by Krtolica, Abstract, Col. 4, 5, 9-10) to improve upon the performance of OCR systems (Krtolica, Abstract, Col. 2]).

Regarding claim 2, claim 1 is incorporated and the combination of Taira and Krtolica, as a whole, teaches the system (Taira, Figs, 1-2), wherein the executable instructions further cause the processor to: 
a detected pattern is recognized among a set of known template patterns by partitioning each of the template patterns into a grid of boxes; Col. 5: template set may include printable characters for one or more sizes, styles, and fonts of type… a single template set is used for 12-, 10-, and 8-point sizes of a particular type font. Each such printable character is represented as a bit map of a size defined by a minimal bounding rectangle, such as the bitmaps 300 and 400 of FIGS. 3 and 4, respectively. Each such bitmap is partitioned into a grid of boxes as described in connection with FIGS. 3 and 4; as shown below:

    PNG
    media_image2.png
    735
    624
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    881
    606
    media_image3.png
    Greyscale
, for example); and 
define a portion of the grid-based template as a primary search area, wherein the primary search area is an area within the bounding box and is smaller than the bounding box (Krtolica, Col. 4: separate a scanned image into its constituent discrete patterns, e.g., the patterns corresponding to the letters… determines a minimum bounding rectangle 301 that contains each such discrete image. Minimum bounding rectangle 301 is defined as the smallest rectangle that completely contains a discrete pattern, e.g., the pattern corresponding to the letter; Col. 5: Processing begins 501 by creating and storing referent matrices for each template character in a template set. A template set may include printable characters for one or more sizes, styles, and fonts of type… Each such printable character is represented as a bit map of a size defined by a minimal bounding rectangle, such as the bitmaps 300 and 400 of FIGS. 3 and 4, respectively. Each such bitmap is partitioned into a grid of boxes as described in connection with FIGS. 3 and 4… matrices are created from the bitmap of each template character… a pixel value of 1 refers to a black portion of an image and a pixel value of 0 refers to a white portion of an image; Col. 6: pixel density matrix represents whether each of the boxes is predominantly marked with black or white pixels. If 50% or more of the area of a box is marked with black (i.e., a pixel or pixels having a value of 1), the corresponding matrix entry for that box is assigned a value of 1. Otherwise, the matrix entry is assigned a value of 0; defining a portion of the grid-based template as a primary search area, wherein the primary search area is an area within the bounding box and is smaller than the bounding box (e.g. optical character recognition process includes pattern recognition, which is achieved by defining a minimal bounding rectangle around a pattern (i.e. the bounding box), and partitioning each of the template patterns into a grid of boxes (i.e. individual areas (i.e. boxes) within the bounding box smaller than the bounding box) to define character portions (i.e. primary search areas, regions, etc.), as indicated above), for example).


Regarding claim 3, claim 2 is incorporated and the combination of Taira and Krtolica, as a whole, teaches the system (Taira, Figs, 1-2), wherein the executable instructions further cause the processor to: 
identify the character contained in the bounding box based on the primary search area (Krtolica, Col. 2: pattern is recognized among a set of known template patterns by partitioning each of the template patterns into a grid of boxes; Col. 4: separate a scanned image into its constituent discrete patterns, e.g., the patterns corresponding to the letters… determines a minimum bounding rectangle 301 that contains each such discrete image. Minimum bounding rectangle 301 is defined as the smallest rectangle that completely contains a discrete pattern, e.g., the pattern corresponding to the letter… Once a minimal bounding rectangle 301 is defined around a bitmap 300, the bitmap 300 is partitioned into a grid of boxes; Col. 5: optical character recognition in accordance with the present invention. Processing begins 501 by creating and storing referent matrices for each template character in a template set. A template set may include printable characters for one or more sizes, styles, and fonts of type… Each such printable character is represented as a bit map of a size defined by a minimal bounding rectangle, such as the bitmaps 300 and 400 of FIGS. 3 and 4, respectively. Each such bitmap is partitioned into a grid of boxes as described in connection with FIGS. 3 and 4… matrices are created from the bitmap of each template character; A set of height tables provides an indication of the relative vertical size of characters… Similarly, a set of vertical position tables indicates where, relative to other characters on the current line, a minimal bounding frame is vertically located for each of a set of candidate characters; Col. 10: A set of height tables provides an indication of the relative vertical size of characters… Similarly, a set of vertical position tables indicates where, relative to other characters on the current line, a minimal bounding frame is vertically located for each of a set of candidate characters… pattern recognition is achieved by defining a minimal bounding rectangle around a pattern, dividing the pattern into a grid of boxes, comparing a vector derived from this partitioned pattern to vectors similarly derived from known patterns, choosing a set of Pareto non-inferior candidate patterns, and selecting a recognized pattern from the set of candidates; identify the character contained in the bounding box based on the primary search area (e.g. optical character recognition process includes a minimal bounding frame (i.e. the bounding box), which is located for each character of a set of candidate characters (i.e. each character contained in a set of characters associated with the bounding box, respectively), including a minimum bounding rectangle 301 (i.e. bounding box, window, etc.), which is defined as the smallest rectangle that completely contains a discrete (i.e. single, only, each, individual, etc.) pattern within a search area, such as the pattern corresponding to the letter (i.e. based on the primary search area), for each set of candidate characters, by determining each minimal bounding rectangle for each character of a set of candidate characters, as indicated above), for example). The same 

Regarding claim 4, claim 2 is incorporated and the combination of Taira and Krtolica, as a whole, teaches the system (Taira, Figs, 1-2), wherein the executable instructions further cause the processor to: 
define a set of locations inside the primary search area, wherein a location of the set of locations is identifiable by coordinates of an x-y mapping system (Taira, Par. [0035-46]: CPU 6 performs scanning in accordance with a search region 24 to extract a barcode region 22 equivalent to a 1-dimensional barcode (barcode pattern) included in the barcode image 12a and a letter region 23 equivalent to a number string, as illustrated in FIG. 5B. A detection function (detector) of detecting candidates for the barcode region 22 and the letter region 23 is configured to include an identifier and a dictionary… In the scanning in accordance with the search region 24, regions extracted as candidates for the barcode region 22 or candidates for the letter region 23… are extracted as the candidates for the barcode region 22 and the candidates for the letter region 23 along with position information (coordinate position) in the photographed image 21… the CPU 6 searches for nearby letter region candidates near the vicinity of the barcode region 22… and cuts out the nearby letter region candidates as candidates (letter candidate regions) for the letter region 23… when candidates for the barcode region 22 (barcode candidate regions) are cut out… nearby letter regions present near the vicinity of the barcode region 22 are searched for… the CPU 6 temporarily records information regarding a position (coordinates) and a size indicating the detected letter candidate region in the RAM 7 (memory buffer)… The CPU 6 cuts out the barcode region 22 using the information regarding the position and the size of the barcode candidate region recorded on the RAM 7 when the barcode region 22 is cut out… The CPU 6 cuts out the letter region 23 using the information regarding the position and the size of the letter candidate region recorded on the RAM 7 when the letter region 23 is cut out; Par. [0067]: x and y axes of the rectangular coordinate system; define a set of locations inside the primary search area, wherein a location of the set of locations is identifiable by coordinates of an x-y mapping system (e.g. CPU 6 records information regarding a position (coordinates), including x and y axes of the rectangular coordinate system, and a size indicating the detected letter candidate region in the RAM 7 (memory buffer), including the information regarding the position and the size of the letter candidate region recorded on the RAM 7 when the letter region 23 is cut out, and the letter region 23 includes an identifier and a dictionary (i.e. define a set of locations inside the primary search area, wherein a location of the set of locations is identifiable by coordinates of an x-y mapping system), as indicated above), for example).

Regarding claim 8, claim 1 is incorporated and the combination of Taira and Krtolica, as a whole, teaches the system (Taira, Figs, 1-2), wherein the bounding box comprises a grid pattern (Krtolica, Figs. 3 and 4; Col. 2: a detected pattern is recognized among a set of known template patterns by partitioning each of the template patterns into a grid of boxes; Col. 5: template set may include printable characters for one or more sizes, styles, and fonts of type… a single template set is used for 12-, 10-, and 8-point sizes of a particular type font. Each such printable character is represented as a bit map of a size defined by a minimal bounding rectangle, such as the bitmaps 300 and 400 of FIGS. 3 and 4, respectively. Each such bitmap is partitioned into a grid of boxes as described in connection with FIGS. 3 and 4; as shown below:

    PNG
    media_image2.png
    735
    624
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    881
    606
    media_image3.png
    Greyscale
, for example) that is characterized using coordinates of an x-y mapping system (Taira, Par. [0035-46]: CPU 6 performs scanning in accordance with a search region 24 to extract a barcode region 22 equivalent to a 1-dimensional barcode (barcode pattern) included in the barcode image 12a and a letter region 23 equivalent to a number string, as illustrated in FIG. 5B. A detection function (detector) of detecting candidates for the barcode region 22 and the letter region 23 is configured to include an identifier and a dictionary… In the scanning in accordance with the search region 24, regions extracted as candidates for the barcode region 22 or candidates for the letter region 23… are extracted as the candidates for the barcode region 22 and the candidates for the letter region 23 along with position information (coordinate position) in the photographed image 21… the CPU 6 searches for nearby letter region candidates near the vicinity of the barcode region 22… and cuts out the nearby letter region candidates as candidates (letter candidate regions) for the letter region 23… when candidates for the barcode region 22 (barcode candidate regions) are cut out… nearby letter regions present near the vicinity of the barcode region 22 are searched for… the CPU 6 temporarily records information regarding a position (coordinates) and a size indicating the detected letter candidate region in the RAM 7 (memory buffer)… The CPU 6 cuts out the barcode region 22 using the information regarding the position and the size of the barcode candidate region recorded on the RAM 7 when the barcode region 22 is cut out… The CPU 6 cuts out the letter region 23 using the information regarding the position and the size of the letter candidate region recorded on the RAM 7 when the letter region 23 is cut out; Par. [0067]: x and y axes of the rectangular coordinate system; e.g. CPU 6 records information regarding a position (coordinates), including x and y axes of the rectangular coordinate system, and a size indicating the detected letter candidate region in the RAM 7 (memory buffer), including the information regarding the position and the size of the letter candidate region recorded on the RAM 7 when the letter region 23 is cut out, and the letter region 23 includes an identifier and a dictionary (i.e. define a set of locations inside the primary search area, wherein a location of the set of locations is identifiable by coordinates of an x-y mapping system), as indicated above), for example).


Regarding claim 9, is a corresponding method claim rejected as applied to the apparatus claim 1 above.

Regarding claim 10, claim 9 is incorporated is a corresponding method claim rejected as applied to the apparatus claim 2 above.

Regarding claim 11, claim 10 is incorporated is a corresponding method claim rejected as applied to the apparatus claim 3 above.

Regarding claim 12, claim 10 is incorporated is a corresponding method claim rejected as applied to the apparatus claim 4 above.

Regarding claim 15, is a corresponding computer readable medium claim rejected as applied to the apparatus claim 1 above.

Regarding claim 16, claim 15 is incorporated and is a corresponding computer readable medium claim rejected as applied to the apparatus claim 2 above.

Regarding claim 17, claim 16 is incorporated and is a corresponding computer readable medium claim rejected as applied to the apparatus claim 3 above.

Regarding claim 18, claim 16 is incorporated and is a corresponding computer readable medium claim rejected as applied to the apparatus claim 4 above.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taira and Krtolica, as a whole, as applied to claim 1 above, and in further view of Tsai et al. (US PG Pub. 2008/0137955 A1), hereafter referred to as Tsai, Applicant cited prior art originally cited by the examiner during examination of parent Application, and in further view of Bernzott et al. (US Pat. No. 6038342 A), hereafter referred to as Bernzott, Applicant cited prior art originally cited by the examiner during examination of parent Application.

Regarding claim 5, claim 1 is incorporated and the combination of Taira and Krtolica, as a whole, teaches the system (Taira, Figs, 1-2), wherein the executable instructions further cause the processor to: 
apply a grid-based template to the bounding box (Krtolica, Figs. 3 and 4; Col. 2: a detected pattern is recognized among a set of known template patterns by partitioning each of the template patterns into a grid of boxes; Col. 5: template set may include printable characters for one or more sizes, styles, and fonts of type… a single template set is used for 12-, 10-, and 8-point sizes of a particular type font. Each such printable character is represented as a bit map of a size defined by a minimal bounding rectangle, such as the bitmaps 300 and 400 of FIGS. 3 and 4, respectively. Each such bitmap is partitioned into a grid of boxes as described in connection with FIGS. 3 and 4; as shown below:

    PNG
    media_image2.png
    735
    624
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    881
    606
    media_image3.png
    Greyscale
, for example); and 
define a portion of the grid-based template as a primary search area, wherein the primary search area is an area within the bounding box and is smaller than the bounding box (Krtolica, Col. 4: separate a scanned image into its constituent discrete patterns, e.g., the patterns corresponding to the letters… determines a minimum bounding rectangle 301 that contains each such discrete image. Minimum bounding rectangle 301 is defined as the smallest rectangle that completely contains a discrete pattern, e.g., the pattern corresponding to the letter; Col. 5: Processing begins 501 by creating and storing referent matrices for each template character in a template set. A template set may include printable characters for one or more sizes, styles, and fonts of type… Each such printable character is represented as a bit map of a size defined by a minimal bounding rectangle, such as the bitmaps 300 and 400 of FIGS. 3 and 4, respectively. Each such bitmap is partitioned into a grid of boxes as described in connection with FIGS. 3 and 4… matrices are created from the bitmap of each template character… a pixel value of 1 refers to a black portion of an image and a pixel value of 0 refers to a white portion of an image; Col. 6: pixel density matrix represents whether each of the boxes is predominantly marked with black or white pixels. If 50% or more of the area of a box is marked with black (i.e., a pixel or pixels having a value of 1), the corresponding matrix entry for that box is assigned a value of 1. Otherwise, the matrix entry is assigned a value of 0; defining a portion of the grid-based template as a primary search area, wherein the primary search area is an area within the bounding box and is smaller than the bounding box (e.g. optical character recognition process includes pattern recognition, which is achieved by defining a minimal bounding rectangle around a pattern (i.e. the bounding box), and partitioning each of the template patterns into a grid of boxes (i.e. individual areas (i.e. boxes) within the bounding box smaller than the bounding box) to define character portions (i.e. primary search areas, regions, etc.), as indicated above), for example), but fails to teach the following as further recited in claim 5.
However, Tsai teaches define a portion of the grid-based template as a primary search area shaped as a circle that comprises a diameter that is substantially equal to a width of a font (Fig. 5; Par. [0028-29]: characteristics of the character types… typographical lines are defined based on the type of each character in the line of printing words "typeface analysis"… areas between these typographical lines are respectively referred to an upper zone, a central zone, and a lower zone. It should be noted that in FIG. 1, each printed character may be considered being formed by a plurality of connect-components (CC); Par. [0038-39]: a central reference point of the character is located, and coordinates of reference points at 1/3 and 2/3 of the central vertical line (points A and B in FIG. 5) are calculated (step S401). Next, a reference radius is obtained (step S402), and the reference radius R may be half of the diagonal of the character, i.e. R = ( length of character ) 2 + ( width of character ) 2 / 2 … a circle is drawn with point A as its center and R as its radius; Par. [0044]: a circle is drawn with (5,8) as its center and 7.5 as its radius and divided in 18 directions for respectively calculating the numbers of CCs in the divided zones; Par. [0047]: first row of the matrix B shows the numbers of CCs in the 18 zones within the circle, and the second row of the matrix B shows the number of CCs in the 18 zones outside of the circle. Eventually, the two matrixes A and B are normalized and combined into a one-dimensional matrix and which is used as the characteristic value matrix of the character "N"; define a portion of the grid-based template as a primary search area shaped as a circle that comprises a diameter that is substantially equal to a width of a font (e.g. typeface (i.e. font) analysis, including a reference radius (i.e. half of diameter) R is determined with respect to length and width of a character font, as the character shown in Fig. 5, for example, and then a circle is drawn with its radius divided for respectively calculating the numbers of connect-components (CC) CCs in the divided zones of the character, as indicated above, for example).
Taira, Krtolica, and Tsai are considered to be analogous art because they pertain to image processing applications. Therefore, the combined teachings of Taira, Krtolica, and Tsai, as a whole, would have rendered obvious the invention recited in claim 5 with a reasonable expectation of success in order to modify the system, which includes 
The combination of prior art cited above teaches the system, but fails to teach the following as further recited in claim 5.
However, Bernzott teaches a monospaced font (Col. 1: optical character recognition systems may be generally divided into two categories. Optical character recognition systems in the first category recognize either a single font or a limited number of fonts and their input is usually restricted to monospaced type of a specific point size. Optical character recognition systems in the second category are typically termed omnifont systems. Such systems are capable of recognizing a large number of typefaces in a wide range of point sizes, either monospaced or proportionally spaced; Col. 16: recognition of any font which is recognizable with the feature analysis routines… a template matching system with the omnifont characteristics of a feature analysis system).
Taira, Krtolica, Tsai, and Bernzott are considered to be analogous art because they pertain to image processing applications. Therefore, the combined teachings of Taira, Krtolica, Tsai, and Bernzott, as a whole, would have rendered obvious the invention recited in claim 5 with a reasonable expectation of success in order to modify the system, which includes barcode recognition program to realize a region detection 

Regarding claim 13, claim 9 is incorporated is a corresponding method claim rejected as applied to the apparatus claim 5 above.

Regarding claim 19, claim 15 is incorporated and is a corresponding computer readable medium claim rejected as applied to the apparatus claim 5 above.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taira and Krtolica, as a whole, as applied to claim 1 above, in further view of Tsai et al. (US PG Pub. 2008/0137955 A1), hereafter referred to as Tsai, Applicant cited prior art originally cited by the examiner during examination of parent Application, in further view of Bernzott et al. (US Pat. No. 6038342 A), hereafter referred to as Bernzott, Applicant cited prior art originally cited by the examiner during examination of parent Application, and in further view of Petrou et al. (US PG Pub. 2012/0128251 A1), hereafter referred to as Petrou.

claim 6, claim 1 is incorporated and the combination of Taira and Krtolica, as a whole, teaches the system (Taira, Figs, 1-2), wherein the executable instructions further cause the processor to: 
apply a grid-based template to the bounding box (Krtolica, Figs. 3 and 4; Col. 2: a detected pattern is recognized among a set of known template patterns by partitioning each of the template patterns into a grid of boxes; Col. 5: template set may include printable characters for one or more sizes, styles, and fonts of type… a single template set is used for 12-, 10-, and 8-point sizes of a particular type font. Each such printable character is represented as a bit map of a size defined by a minimal bounding rectangle, such as the bitmaps 300 and 400 of FIGS. 3 and 4, respectively. Each such bitmap is partitioned into a grid of boxes as described in connection with FIGS. 3 and 4; as shown below:

    PNG
    media_image2.png
    735
    624
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    881
    606
    media_image3.png
    Greyscale
, for example); and 
define a portion of the grid-based template as a primary search area, wherein the primary search area is an area within the bounding box and is smaller than the bounding box (Krtolica, Col. 4: separate a scanned image into its constituent discrete patterns, e.g., the patterns corresponding to the letters… determines a minimum bounding rectangle 301 that contains each such discrete image. Minimum bounding rectangle 301 is defined as the smallest rectangle that completely contains a discrete pattern, e.g., the pattern corresponding to the letter; Col. 5: Processing begins 501 by creating and storing referent matrices for each template character in a template set. A template set may include printable characters for one or more sizes, styles, and fonts of type… Each such printable character is represented as a bit map of a size defined by a minimal bounding rectangle, such as the bitmaps 300 and 400 of FIGS. 3 and 4, respectively. Each such bitmap is partitioned into a grid of boxes as described in connection with FIGS. 3 and 4… matrices are created from the bitmap of each template character… a pixel value of 1 refers to a black portion of an image and a pixel value of 0 refers to a white portion of an image; Col. 6: pixel density matrix represents whether each of the boxes is predominantly marked with black or white pixels. If 50% or more of the area of a box is marked with black (i.e., a pixel or pixels having a value of 1), the corresponding matrix entry for that box is assigned a value of 1. Otherwise, the matrix entry is assigned a value of 0; defining a portion of the grid-based template as a primary search area, wherein the primary search area is an area within the bounding box and is smaller than the bounding box (e.g. optical character recognition process includes pattern recognition, which is achieved by defining a minimal bounding rectangle around a pattern (i.e. the bounding box), and partitioning each of the template patterns into a grid of boxes (i.e. individual areas (i.e. boxes) within the bounding box smaller than the bounding box) to 
However, Tsai teaches define a portion of the grid-based template as a primary search area comprises a diameter that is substantially equal to a width of a font (Fig. 5; Par. [0028-29]: characteristics of the character types… typographical lines are defined based on the type of each character in the line of printing words "typeface analysis"… between these typographical lines are respectively referred to an upper zone, a central zone, and a lower zone. It should be noted that in FIG. 1, each printed character may be considered being formed by a plurality of connect-components (CC); Par. [0038-39]: a central reference point of the character is located, and coordinates of reference points at 1/3 and 2/3 of the central vertical line (points A and B in FIG. 5) are calculated (step S401). Next, a reference radius is obtained (step S402), and the reference radius R may be half of the diagonal of the character, i.e. R = ( length of character ) 2 + ( width of character ) 2 / 2 … a circle is drawn with point A as its center and R as its radius; Par. [0044]: a circle is drawn with (5,8) as its center and 7.5 as its radius and divided in 18 directions for respectively calculating the numbers of CCs in the divided zones; Par. [0047]: first row of the matrix B shows the numbers of CCs in the 18 zones within the circle, and the second row of the matrix B shows the number of CCs in the 18 zones outside of the circle. Eventually, the two matrixes A and B are normalized and combined into a one-dimensional matrix and which is used as the characteristic value matrix of the character "N"; define a portion of the grid-based template as a primary search comprises a diameter that is substantially 
Taira, Krtolica, and Tsai are considered to be analogous art because they pertain to image processing applications. Therefore, the combined teachings of Taira, Krtolica, and Tsai, as a whole, would have rendered obvious the invention recited in claim 6 with a reasonable expectation of success in order to modify the system, which includes barcode recognition program to realize a region detection function of detecting a barcode region and a letter region (as disclosed by Taira) with define a portion of the grid-based template as a primary search area that comprises a diameter that is substantially equal to a width of a font (as taught by Tsai, Abstract, Par. [0029, 44, 47], Fig. 5) to improve the accuracy and speed of the character recognition (Tsai, Abstract, Par. [0009, 17, 35, 67, 70]).
The combination of prior art cited above teaches the system, but fails to teach the following as further recited in claim 6.
However, Bernzott teaches a monospaced font (Col. 1: optical character recognition systems may be generally divided into two categories. Optical character recognition systems in the first category recognize either a single font or a limited number of fonts and their input is usually restricted to monospaced type of a specific point size. Optical character recognition systems in the second category are typically termed omnifont systems. Such systems are capable of recognizing a large number of typefaces in a wide range of point sizes, either monospaced or proportionally spaced; Col. 16: recognition of any font which is recognizable with the feature analysis routines… a template matching system with the omnifont characteristics of a feature analysis system).
Taira, Krtolica, Tsai, and Bernzott are considered to be analogous art because they pertain to image processing applications. Therefore, the combined teachings of Taira, Krtolica, Tsai, and Bernzott, as a whole, would have rendered obvious the invention recited in claim 6 with a reasonable expectation of success in order to modify the system, which includes barcode recognition program to realize a region detection function of detecting a barcode region and a letter region (as disclosed by Taira) with 
The combination of prior art cited above teaches the system, but fails to teach the following as further recited in claim 6.
However, Petrou teaches search area shaped as an oval (Par. [0068]: bounding box need not be a square or rectangular box shape but can be any sort of shape including circular, oval, conformal (e.g., to an object in, entity in or region of the visual query), irregular or any other shape).
Taira, Krtolica, Tsai, Bernzott, and Petrou are considered to be analogous art because they pertain to image processing applications. Therefore, the combined teachings of Taira, Krtolica, Tsai, Bernzott, and Petrou, as a whole, would have rendered obvious the invention recited in claim 6 with a reasonable expectation of success in order to modify the system, which includes barcode recognition program to realize a region detection function of detecting a barcode region and a letter region (as disclosed by Taira) with define a portion of the grid-based template as a primary search area shaped as a circle that comprises a diameter that is substantially equal to a width of a monospaced font (as taught by Petrou, Abstract, Par. [0068]) to improve visual query results (Petrou, Abstract, Par. [00011-12, 50, 120]).

claim 14, claim 9 is incorporated is a corresponding method claim rejected as applied to the apparatus claim 6 above.

Regarding claim 20, claim 15 is incorporated and is a corresponding computer readable medium claim rejected as applied to the apparatus claim 6 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taira and Krtolica, as a whole, as applied to claim 1 above, in further view of Bernzott.

Regarding claim 7, claim 1 is incorporated and the combination of Taira and Krtolica, as a whole, teaches the system (Taira, Figs, 1-2), wherein the character comprises any one of a numeral, a letter, or a mathematical symbol (Taira, Par. [0035-46]: CPU 6 performs scanning in accordance with a search region 24 to extract a barcode region 22 equivalent to a 1-dimensional barcode (barcode pattern) included in the barcode image 12a and a letter region 23 equivalent to a number string, as illustrated in FIG. 5B. A detection function (detector) of detecting candidates for the barcode region 22 and the letter region 23 is configured to include an identifier and a dictionary… In the scanning in accordance with the search region 24, regions extracted as candidates for the barcode region 22 or candidates for the letter region 23… are extracted as the candidates for the barcode region 22 and the candidates for the letter region 23 along with position information (coordinate position) in the photographed image 21… the CPU 6 searches for nearby letter region candidates near the vicinity of the barcode region 22… and cuts out the nearby letter region candidates as candidates (letter candidate regions) for the letter region 23… when candidates for the barcode region 22 (barcode candidate regions) are cut out… nearby letter regions present near the vicinity of the barcode region 22 are searched for… the CPU 6 temporarily records information regarding a position (coordinates) and a size indicating the detected letter candidate region in the RAM 7 (memory buffer)… The CPU 6 cuts out the barcode region 22 using the information regarding the position and the size of the barcode candidate region recorded on the RAM 7 when the barcode region 22 is cut out… The CPU 6 cuts out the letter region 23 using the information regarding the position and the size of the letter candidate region recorded on the RAM 7 when the letter region 23 is cut out), but fails to teach the following as further recited in claim 7.
However, Bernzott teaches the character comprises a monospaced font (Col. 1: optical character recognition systems may be generally divided into two categories. Optical character recognition systems in the first category recognize either a single font or a limited number of fonts and their input is usually restricted to monospaced type of a specific point size. Optical character recognition systems in the second category are typically termed omnifont systems. Such systems are capable of recognizing a large number of typefaces in a wide range of point sizes, either monospaced or proportionally spaced; Col. 16: recognition of any font which is recognizable with the feature analysis routines… a template matching system with the omnifont characteristics of a feature analysis system).
Taira, Krtolica, and Bernzott are considered to be analogous art because they pertain to image processing applications. Therefore, the combined teachings of Taira, Krtolica, and Bernzott, as a whole, would have rendered obvious the invention recited in claim 7 with a reasonable expectation of success in order to modify the system, which includes barcode recognition program to realize a region detection function of detecting a barcode region and a letter region (as disclosed by Taira) with recognizing a large number of typefaces in a wide range of point sizes, including monospaced font (as taught by Bernzott, Abstract, Col. 1, 16) to offer the performance advantages of a template matching system capable of recognizing a large number of typefaces in a wide range of point sizes, either monospaced or proportionally spaced characteristics (Bernzott, Abstract, Col. 1, 16]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668